DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/22/2021 Amendments/Arguments, which directly amended claims 1-3, 10, 12-13, 15-17; and traversed the rejections of the claims of the 01/21/2021 Office Action are acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,658,310 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 1-20 are allowed.
Regarding claims 1, 10, and 19, a system and method for associating a sorted asset with a sort location as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,378,968 discloses asset position detecting apparatus and methods for determining the correspondence relation between an asset attached to an RFID tag and the position in which the asset is located in a predetermined space range.  An example apparatus includes: a movable RFID reader movable in the space range, for detecting whether the asset exists in its read range, and reading the RFID tag attached to the asset within its read range, to obtain the specific identification of the detected asset; and position determining means for determining the position where the reader is located, wherein, when said RFID reader detects that said asset exists in its read range during its movement, the obtained identification of the asset and the current position of the RFID reader are associatively stored in a database, so as to obtain the information regarding the position of said asset.
US 2011/0037573 discloses an apparatus and a method for providing a goods information service in a mobile terminal.  The apparatus includes a goods information storage, a position determiner, and a controller.  The goods information storage receives and stores tag information collected by an RFID reader.  The position determiner determines position information of relevant goods using tag information corresponding to goods information among tag information already stored.  When receiving a position information request, the controller processes to 
US 8,253,538 discloses apparatus having corresponding methods and computer programs comprise: a mobile RFID reader adapted to receive radio-frequency (RF) signals from a plurality of RFID tags, wherein each RF signal represents a tag identifier associated with the respective RFID tag, and wherein the RFID tags include a plurality of asset tags and a plurality of location tags, wherein each of the asset tags is associated with a respective one of a plurality of assets, and wherein each of the location tags is associated with a respective one of a plurality of first locations; and an association module adapted to generate first associations between each of the assets and one or more of the first locations based on the tag identifiers.
US 8,576,095 discloses tools and techniques for tracking assets, such as high-value tools, customer equipment, testing equipment, technicians, and/or the like. Some of these tools and techniques can be used to track assets in a mobile environment (such as in a delivery truck, installation van, and/or the like).
US 9,619,617 discloses a method including, at a computing system, receiving information associated with an asset.  The method also includes determining a location of the asset based on the received information, and determining a status of the asset based on the received information and/or the determined location of the asset.  The determining of the location and the determining of the status are performed by the computing system.
US 9,824,517 discloses systems, methods, apparatus, and computer program products are provided for identifying assets (e.g., mobile assets and/or personnel assets).  In one embodiment, a mobile asset can be uniquely identified from RFID tags.  In another embodiment, mobile assets and personnel assets can be identified from captured image data.  After identification, it can be 
US 10,783,682 discloses computer program products, methods, systems, apparatus, and computing entities are provided for overcoming the technical problem of providing an augmented reality that displays an actual image of the item or a proportionally dimensioned representation of the item to a user.  To overcome this challenge, two separate approaches can be used: a beacon/tag/sensor-based approach and a marker-based approach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646